— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Schneier, J.), rendered November 22, 1983, convicting him of robbery in the second degree, criminal use of a firearm in the second degree, criminal possession of stolen property in the third degree, criminally possessing a hypodermic instrument, and criminal possession of a weapon in the fourth degree, after a nonjury trial, and imposing sentence.
Judgment affirmed.
The defendant admitted that while shopping he took a hair-curling kit from a store shelf and put it into a paper bag he was carrying, intending to leave the store without paying for it. He was confronted by the assistant manager and, in an ensuing argument between the two, the defendant, while in possession of the merchandise, took out a starter’s pistol and threatened the assistant manager with it. At the trial the defendant’s story was that he had discarded the merchandise and never took the pistol completely out of his bag. On this appeal the defendant claims that his guilt was not proved beyond a reasonable doubt. We do not agree. The defendant’s contention centers on the credibility of witnesses who testified in detail, subject to extensive cross-examination. Issues of credibility are primarily for the trier of fact (see, People v Gruttola, 43 NY2d 116, 122). We have reviewed the evidence and found that it was sufficient to permit a rational trier of fact to find the defendant guilty of the crimes charged beyond a reasonable doubt (see, People v Contes, 60 NY2d 620, 621). Gibbons, J. P., Thompson, Brown and Weinstein, JJ., concur.